ON REHEARING
CLAIBORNE, J.
As attorney for plaintiff in this suit, on April 30, 1924, Robert J. Perkins, after a laborious trial, obtained a judgment against L. A. Blouin Co., Ltd., for $1944.88 with five per cent per annum interest from November 16, 1918, till paid.
The petition in that case was attested by George Lorio, president of the Taft Mercantile Co., who swore that he was authorized to bring the suit.
The suit was accompanied by a sequestration which was released on a bond of $2000 signed by the Southern Surety Co.
On October 2, 1924, Attorney Robert J. Perkins took a rule on the Southern Surety Co., on Henry Lochte, and on Milliken & Parwell in which he alleged that he was the owner of fifty per cent of the above judgment under a contract for attorney’s fees with the Taft Mer*193cantile Co.; that the defendant, Blouin, owned no property; that Lochte & Co. and Milliken & Farwell had seized the judgment; and he prayed to he paid that portion of the judgment belonging to him, with privilege according to Act 124 of 1906, p. 210.
By judgment rendered October 29, 1924, the rule was made absolute.
On December 23, 1924, by consent of all parties, Robert J. Perkins withdrew his rule, and it was agreed that the surety, the Southern Surety Company, should deposit in court fifteen hundred dollars, said sum to remain in the registry of the court until it was finally adjudged who was entitled thereto, said deposit to release the surety company from all further liability.
On July 8, 1924, George Lorio, president, and Robert J. Perkins joined in the following statement of the agreement between them as to the ' attorney’s fees. They stated that an amount of about $12,000 was claimed by the Taft Co. from the Blouin Co. for cane sold and delivered; that the Blouin Co. denied owing a part of said amount; that George Lorio, president and manager of the Taft Co., employed Robert J. Perkins to collect said claim as he was authorized to do by the by-laws of the company; that through the efforts of said Perkins the Blouin Co. paid an amount exceeding $10,000, leaving an amount contested by Blouin of $1944.88; that no agreement had been made concerning the fee to be paid to Perkins for his services; but it was understood that the said Perkins would retain his fee for the whole claim out of the amount recovered from the amount contested and sued for, “and it was agreed that said Perkins have and recover as his fee for the whole claim one-half of whatever amount is recovered, or for Whatever amount judgment is obtained against said Blouin Co. as his fee for professional services in said claims, and that he is authorized to retain one-half of any amount or amounts collected as a. result of his said professional services”.
L. A. Blouin answered said rule, admitting the judgment in favor of Taft Co. for $1994.88 admitting the bond and the deposit of $1500 by the surety company, admitting the sale of the Lochte judgment to Blouin & Co., and the sale of the Taft judgment to Blouin. Blouin denied all the other allegations of the rule and specially denied that Perkins was entitled to more than a quantum meruit for the reason that Lorio, had no right to make the contract alleged for attorney’s fees in the name of the Taft Company.
There was judgment in favor of Perkins for $900 in addition to the $100 already received by him from the Canal Bank and ordering the clerk to pay said sum to him out of the money deposited. From this judgment the Blouin Co. has appealed.
Perkins has answered the appeal by praying for judgment “for the equivalent of fifty per cent of the amount of the judgment, say one thousand three hundred dollars, less $100 received from the Canal Bank”.
Our original decree amended the judgment of the District Court by increasing it to $1200.
From this judgment Blouin & Co. asked for a rehearing and charge the following errors in the opinion:
1st. That there was no contract for a fifty per cent attorney’s fee.
The agreement to that effect is in the record and copied in part hereinabove, Robert J. Perkins swears to it. But Blouin contends that Lorio, the president of the Taft Co., had no right to make that contract.
*194Lorio had the right to employ an attorney; that cannot be denied, as the validity of the Taft judgment depends upon that authority, and Blouin & Co. have asserted it by buying the judgment. If Lorio had authority to employ an attorney he had authority to fix his fee. 1 L. D. 71, No. 20; Clay vs. Ballard, 9 Rob. 308; Buck & Beauchamp vs. Blair & Buck, 36 La. Ann. 21.
2nd. That this court is in error in holding that a fee of $1300 is a reasonable fee on an original claim of $1944, said fee being clearly excessive.
We do not understand this proposition as stating the case correctly. We understand that the claim originally put in the hands of Perkins was some $12,000, that the Blouin Co. admitted $10,000, which they paid after demand made by Perkins; that they denied the claim of $1944 for which Perkins subsequently obtained judgment after a long trial. Upon this judgment the surety company had paid $1500 after suit by Perkins and the Blouin Co. themselves have purchased it for $1005, and the Canal Bank has paid $130, making a total of $2635.
The judgment of $1944 bears five per cent per annum interest from November 16, 1918; our judgment was rendered May 9, 1927, making more than eight years’ interest. If Perkins is entitled to a fee, and if his fee has been fixed at fifty per cent, as the evidence shows it has been, then the original judgment on the date of our decree bore forty-two per cent interest, or $816, making a total of $2760, one-half of which is $1330, a sum larger than that allowed by us.
We are not of the opinion that a fee of $1300 under the conditions explained above was excessive, especially if we consider that it was to be due only after judgment and collection.
It is therefore ordered that our original decree remain undisturbed.